909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack SHEPERD, Plaintiff-Appellant,v.Leonard TOWNSEND, Judge, Defendant-Appellee.
No. 90-1312.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1990.

Before KENNEDY and BOGGS, Circuit Judges;  and WILLIAM H. TIMBERS, Senior Circuit Judge.*

ORDER

1
Jack Sheperd appeals a judgment of the district court which dismissed his civil rights action.  He now moves for a default judgment and the appointment of counsel.  After consideration of the record and Sheperd's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Sheperd tendered an application for leave to proceed in forma pauperis and a complaint pursuant to 42 U.S.C. Sec. 1983 in the United States District Court for the Eastern District of Michigan.  Seeking monetary damages and injunctive relief, Sheperd related that he was incarcerated in a Michigan prison due to his conviction for an unspecified state criminal offense.  Sheperd maintained that his conviction was illegal because it was the product of various errors committed by the trial judge, defendant Townsend.  The district court granted the request for pauper status, but determined that Sheperd's claim was frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  As a result, the district court dismissed the complaint and Sheperd filed this appeal.


3
For the reasons stated by the district court in its order of dismissal, this court has concluded that Sheperd's claims are frivolous and subject to dismissal under 28 U.S.C. Sec. 1915(d).  Accordingly, the motions for a default judgment and the appointment of counsel are denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge for the U.S. Court of Appeals for the Second Circuit, sitting by designation